ORDER
The Office of Attorney Ethics having filed with the Court pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, a petition for the immediate temporary suspension of KATHLEEN D. WARGO of MORRISTOWN, who was admitted to the bar of this State in 1987, and good cause appearing;
It is ORDERED that the petition for immediate temporary suspension is granted, and KATHLEEN D. WARGO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that KATHLEEN D. WARGO be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by KATHLEEN D. WAR-GO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the *127Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that KATHLEEN D. WARGO comply with Rule 1:20-20 dealing with suspended attorneys.